Citation Nr: 1545424	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  12-30 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an extension of a temporary total evaluation for convalescence following surgery for a service-connected right knee anterior cruciate ligament (ACL) reconstruction beyond August 31, 2010.  

2.  Entitlement to an evaluation in excess of 10 percent for ACL and medial and lateral meniscal tear of the right knee, status post arthroscopic ACL reconstruction and partial medial meniscectomies.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and P.D.


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to December 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran and P.D. testified before the undersigned Veterans Law Judge (VLJ) at a hearing in July 2015.  A transcript of that hearing is of record.  

The issues of entitlement to an extension of a temporary total evaluation for convalescence and entitlement to an evaluation in excess of 10 percent for the right knee disability have been separated to better reflect the issues on appeal.  Although the rating decision did not separate these issues, the Veteran specifically appealed both in his notice of disagreement (NOD).  The statement of the case (SOC) only discussed the extension of the temporary total evaluation, but the Veteran specifically mentioned both issues in his October 2012 Form 9 appeal.  The April 2013 supplemental statement of the case (SSOC) specifically addressed the entitlement to an evaluation in excess of 10 percent, and the Veteran did not send in a second Form 9.  However, even if the October 2012 Form 9 is not considered timely as it was submitted prior to the SSOC that addressed the issue of entitlement to an evaluation in excess of 10 percent for his right knee disability, the Veteran was led to believe in the hearing that both issues were on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waives any objection to the timeliness of a substantive appeal by taking actions that would lead an appellant to believe that the appeal was perfected).  Therefore, the Board may take jurisdiction of both issues.    

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The rating decision lists among the evidence considered treatment records from the Gainesville VA Medical Center (VAMC) Healthcare System dated from May 16, 2006 to July 7, 2010.  The SOC lists Gainesville treatment records from July 2010 to June 2012.  However, the Gainesville treatment records associated with the claims file are dated from December 2010 to June 2012, with an additional radiology report from August 2012.  The records from May 16, 2006 through December 13, 2010 are not currently associated with the claims file.  The missing VA treatment records encompass the time period of the Veteran's surgery and at least part of his subsequent rehabilitation, meaning that they are vital to the issues on appeal before the Board.  They must be obtained upon remand.  Documents from after June 2012 should also be associated with the claims file.  See 38 C.F.R. 
§ 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran's claim, which the SOC asserts was received in July 2010, is also not currently associated with the claims file.  Upon remand, the AOJ should attempt to find this document and associate it with the claims file as well.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Gainesville VA Medical Center (VAMC) Healthcare System and obtain all records related to the treatment of the Veteran from May 16, 2006 through December 13, 2010, and from June 11, 2012 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Conduct a search to locate the Veteran's claim of entitlement to a temporary total evaluation because of treatment for right knee ACL reconstruction, received on July 12, 2010.  If located, this document must be associated with the record.  All efforts to locate the document should be documented in the claims file.  If the document cannot be located, the Veteran must be notified and provided the opportunity to resubmit the information.  

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




